Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 16-20 in the reply filed on 4/7/22 is acknowledged.
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach the claimed washing machine comprising a pump configured to pump water discharged from the tub; a gasket; a plurality of nozzles disposed on an inner peripheral surface of the gasket and configured to inject water pumped by the pump into the drum; and a circulating water supply pipe disposed on an outer peripheral surface of the gasket opposite to the inner peripheral surface, the circulating water supply pipe comprises: an inlet port configured to receive the water from the pump, a feeding conduit made of a first material and configured to guide the water received through the inlet port toward the plurality of nozzles, and a plurality of discharge ports that protrude from the feeding conduit toward the gasket and the at least one of the feeding conduit or each of the plurality of discharge ports comprises a discharge flow path surface that defines a discharge flow path that is in communication with one of the plurality of nozzles; and a parting line that is disposed on the discharge flow path surface and that is made of the first material.
The prior art teaches a washing machine having a gasket and nozzles disposed on the gasket (i.e. US 2016/0053422, US2006/0150687), but does not appear to teach the pump which pump water from the tub to the nozzles on the gasket, or the parting line and circulating water supply pipe arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711